        Case 3:18-cv-00123-KRG Document 79 Filed 03/03/20 Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


   JOHN PAUL SHIMMEL, an                         : CIVIL ACTION
   incapacitated Person, by his parent and       :
   duly appointed Permanent plenary              :
   guardian of the person and Estate,            :
   BEATRICE SHIMMEL                              :
                                                 :
                          Plaintiffs             :
                                                 :
                  v.                             : NO. 3:18-cv-00123-KRG
                                                 :
   NAVISTAR, INC.;                               :
   RUSH TRUCK CENTERS OF                         :
   VIRGINIA, INC.;                               :
   RUSH TRUCK LEASING, INC.;                     :
   EXPRESS LIGHT TRUCKING, INC.;                 :
   WEI JIANG; and                                :
   SEALAND FOODS, INC.,                          :
                                                 :
                          Defendants             :
                                                 :
                                                 :
                                                 : JURY TRIAL DEMANDED


                 ANSWER OF DEFENDANT, NAVISTAR, INC.
         TO AMENDED COMPLAINT WITH DEFENSES AND CROSSCLAIMS

       Defendant, Navistar, Inc. (hereinafter “Navistar”), by and through its attorneys, Goldberg

Segalla, responds to the Amended Complaint as follows:

                                        THE PARTIES

       1.      Navistar lacks knowledge or information sufficient to form a belief as to the truth

of the averments set forth in this paragraph; therefore, Navistar denies these averments and

demands proof thereof.

       2.      Admitted in part and denied in part. Navistar admits that in the past it engaged and

that it currently engages in the business of designing in part, manufacturing in part, assembling,
         Case 3:18-cv-00123-KRG Document 79 Filed 03/03/20 Page 2 of 10




distributing, supplying, and selling chassis-cabs such as that described in the Amended Complaint;

that it designed in part, manufactured in part, assembled, distributed, and supplied a chassis-cab

bearing Vehicle Identification Number 1HTMMMMN5GH433041; and that it has in the past

transacted and currently transacts business in the Commonwealth of Pennsylvania. Navistar denies

the remaining averments set forth in this paragraph including, without limitation, that it designed,

manufactured, assembled, installed, supplied, distributed or sold the refrigerated box body

apparently installed on the chassis-cab after it lefts Navistar’s possession and control.

       3.      Inasmuch as the averments set forth in this paragraph refer to parties other than

Navistar, no response is required.

       4.      Inasmuch as the averments set forth in this paragraph refer to a party other than

Navistar, no response is required.

       5.      Inasmuch as the averments set forth in this paragraph refer to a party other than

Navistar, no response is required.

       6.      Inasmuch as the averments set forth in this paragraph refer to a party other than

Navistar, no response is required.

                              STATEMENT OF JURISDICTION

       7.      The averments set forth in this paragraph constitute conclusions of law to which no

response is required. Navistar refers all questions of law to the Court.

       8.      The averments set forth in this paragraph constitute conclusions of law to which no

response is required. Navistar refers all questions of law to the Court.

       9.      The averments set forth in this paragraph constitute conclusions of law to which no

response is required. Navistar refers all questions of law to the Court.
         Case 3:18-cv-00123-KRG Document 79 Filed 03/03/20 Page 3 of 10




                                    STATEMENT OF FACTS

       10.     If a chassis-cab supplied by Navistar was involved in the incident described in the

Amended Complaint as alleged, Navistar denies that the chassis-cab was defective at the time it

left its possession and/or control, that any act on its part constituted misconduct, and that it or the

chassis-cab caused or contributed to cause the accident giving rise to this lawsuit. Navistar lacks

knowledge or information sufficient to form a belief as to the truth of the remaining averments set

forth in this paragraph; therefore, Navistar denies these averments and demands proof thereof.

       11.     Navistar lacks knowledge or information sufficient to form a belief as to the truth

of the averments set forth in this paragraph; therefore, Navistar denies these averments and

demands proof thereof.

       12.     If a chassis-cab supplied by Navistar was involved in the incident described in the

Amended Complaint as alleged, Navistar denies that the chassis-cab was defective at the time it

left its possession and/or control, that any act on its part constituted misconduct, and that it or the

chassis-cab caused or contributed to cause the accident giving rise to this lawsuit. Navistar lacks

knowledge or information sufficient to form a belief as to the truth of the remaining averments set

forth in this paragraph; therefore, Navistar denies these averments and demands proof thereof.

       13.     Navistar lacks knowledge or information sufficient to form a belief as to the truth

of the averments set forth in this paragraph; therefore, Navistar denies these averments and

demands proof thereof.

                                          COUNT ONE
                                       STRICT LIABILITY

       14.     Navistar incorporates by reference as though fully set forth herein its responses to

paragraphs (1) through (13), inclusive, of the Amended Complaint.
         Case 3:18-cv-00123-KRG Document 79 Filed 03/03/20 Page 4 of 10




        15.     To the extent the averments set forth in this paragraph refer to a party or parties

other than Navistar, no response is required. To the extent the averments apply or refer to it,

Navistar admits that it designed in part, manufactured in part, marketed, sold and supplied chassis-

cab bearing Vehicle Identification Number 1HTMMMMN5GH433041. Navistar denies the

remaining averments set forth in this paragraph.

        16.     If a chassis-cab designed in part, manufactured in part, assembled, distributed or

otherwise supplied by Navistar was involved in the incident described in the Amended Complaint

as alleged, Navistar denies that the vehicle was defective at the time it lefts its possession and

control (including, without limitation, for the reasons set forth in sub-paragraphs (a) through (g),

inclusive, of this paragraph), and that it in any way caused or contributed to cause the claimed

injuries and damages of plaintiffs. Further, Navistar lacks knowledge or information sufficient to

form a belief as to the truth of the remaining averments set forth in this paragraph; therefore,

Navistar denies these averments and demands proof thereof.

        17.     If a chassis-cab designed in part, manufactured in part, assembled, distributed or

otherwise supplied by Navistar was involved in the incident described in the Amended Complaint

as alleged, Navistar denies that it is in any way liable to the plaintiff, strictly or otherwise, that the

chassis-cab was defective at the time it left its possible and/or control, that the chassis-cab did not

comport with the legal definitions set forth as either the consumer expectation test or the risk-

utility test, and that it or the chassis-cab caused or contributed to cause the incident described in

the Amended Complaint.

        WHEREFORE, defendant, Navistar, Inc., demands Count One of the Amended

Complaint be dismissed with prejudice and that judgment thereon be entered in its favor and
         Case 3:18-cv-00123-KRG Document 79 Filed 03/03/20 Page 5 of 10




against plaintiffs, together with an award of costs of suit and such other relief as this Honorable

Court may deem appropriate.

                                       COUNT TWO
                                   PRODUCT NEGLIGENCE

       18.     Navistar incorporates by reference as though fully set forth herein its responses to

paragraphs (1) through (17), inclusive, of the Amended Complaint.

       19.     To the extent the averments set forth in this paragraph refer to a party or parties

other than Navistar, no response is required. To the extent the averments apply or refer to it,

Navistar denies that it was in any way negligent, including, without limitation, for the reasons

averred by plaintiff in sub-paragraphs (a) through (k), inclusive, of this paragraph, that it is in any

way liable to the plaintiffs, and that it in any way caused or contributed to cause the incident

described in the Amended Complaint.

       WHEREFORE, defendant, Navistar, Inc., demands Count Two of the Amended

Complaint be dismissed with prejudice and that judgment thereon be entered in its favor and

against plaintiffs, together with an award of costs of suit and such other relief as this Honorable

Court may deem appropriate.

                          COUNT THREE
    NEGLIGENCE DEFENDANTS EXPRESS, JIANG and SEALAND FOODS, INC.

       20.     Navistar incorporates by reference as though fully set forth herein its responses to

paragraphs (1) through (19), inclusive, of the Amended Complaint.

       21.     Admitted.

       22.     Admitted.

       WHEREFORE, defendant, Navistar, Inc., demands Count Three of the Amended

Complaint be dismissed with prejudice and that judgment thereon be entered in its favor and
         Case 3:18-cv-00123-KRG Document 79 Filed 03/03/20 Page 6 of 10




against plaintiffs, together with an award of costs of suit and such other relief as this Honorable

Court may deem appropriate.

                                       FIRST DEFENSE

       The Amended Complaint fails to state a cause of action against Navistar upon which relief

can be granted.

                                      SECOND DEFENSE

       The claims of plaintiffs may be barred in whole or in part by the provisions of the

Pennsylvania Comparative Negligence Act, 42 Pa.C.S.A. §7102.

                                       THIRD DEFENSE

       The claims of plaintiffs may be barred in whole or in part by the applicable statute(s) of

limitations.

                                      FOURTH DEFENSE

       The claims of plaintiffs may be barred by the doctrine of assumption of the risk.

                                       FIFTH DEFENSE

       The claimed damages of plaintiffs may have been caused or contributed to by the acts

and/or omissions of third-parties over whom Navistar exercised no control.

                                       SIXTH DEFENSE

       Navistar did not commit any act or omission that was a proximate cause of plaintiffs’

claimed damages.

                                     SEVENTH DEFENSE

       If a chassis-cab designed in part, manufactured in part, assembled, distributed or otherwise

supplied by Navistar was involved in the incident described in the Amended Complaint as alleged,

the product may have been substantially altered after it left Navistar’s possession and control.
         Case 3:18-cv-00123-KRG Document 79 Filed 03/03/20 Page 7 of 10




                                        EIGHTH DEFENSE

        The vehicle described in the Amended Complaint may have been misused either before or

at the time of the incident giving rise to this lawsuit.

                                         NINTH DEFENSE

        The acts of other individuals or entities over whom Navistar exercised no control may

constitute an intervening, superseding cause of the incident described in the Amended Complaint

so as to relieve Navistar of any liability for those injuries or any such claimed damages.

                                         TENTH DEFENSE

        Plaintiffs may have failed to mitigate their damages with respect to the losses alleged.

                                      ELEVENTH DEFENSE

        Plaintiffs’ claims may be barred, in whole or in part, by the doctrines of waiver, laches,

release, estoppel, res judicata, mistake and/or unclean hands.

                                       TWELFTH DEFENSE

        Plaintiffs’ claims may be barred, in whole or in part, by the doctrine of spoliation.

                                    THIRTEENTH DEFENSE

        If a chassis-cab designed in part, manufactured in part, assembled, distributed or otherwise

supplied by Navistar was involved in the incident described in the Amended Complaint as alleged,

the claimed damages of plaintiff were not caused by the condition of the product at the time it left

the possession and control of Navistar.

                                    FOURTEENTH DEFENSE

        The product in question was neither defective nor unreasonably dangerous pursuant to

Section 402A of the Restatement (Second) of Torts and, accordingly, the Amended Complaint

fails to state a claim for strict liability against Navistar upon which relief can be granted.
         Case 3:18-cv-00123-KRG Document 79 Filed 03/03/20 Page 8 of 10




                                    FIFTEENTH DEFENSE

       The subject product was designed, manufactured and/or distributed in conformity with the

applicable state of the art, industry standards and/or consumer expectations.

                                    SIXTEENTH DEFENSE

       The utility of the subject product outweighs the alleged risk and the product was not in a

defective condition unreasonably dangerous to the user.

                                  SEVENTEENTH DEFENSE

       Navistar did not breach any duty owed to plaintiffs.

                                   EIGHTEENTH DEFENSE

       The proximate cause of the alleged damages described in the Amended Complaint may

have been the use of the product for a purpose, in a manner, or in an activity other than that which

was intended, including, without limitation, a use contrary to an express or adequate warning

appearing on, attached to, or delivered with the product.

                                   NINETEENTH DEFENSE

       Navistar asserts all defenses available under the Pennsylvania Supreme Court opinion in

Tincher v. Omega Flex, 104 A.3d 328 (Pa. 2014).

                                   TWENTIETH DEFENSE

       Plaintiffs’ claims may be barred in whole or in part by the doctrine of federal preemption.

                                 TWENTY-FIRST DEFENSE

       Navistar denies all allegations in plaintiffs’ Complaint not otherwise specifically

addressed.
         Case 3:18-cv-00123-KRG Document 79 Filed 03/03/20 Page 9 of 10




                                TWENTY-SECOND DEFENSE

       Navistar hereby reserves the right to assert upon completion of its investigation and

discovery such additional defenses, affirmative defenses, counterclaims, crossclaims and/or claims

against third-party defendants as may be appropriate.

                           CROSSCLAIMS FOR CONTRIBUTION

       If Navistar is found to be in any way liable to the plaintiffs, any such liability on the part

of Navistar being denied, then defendants Wei Jiang, Express Light Trucking, Inc., and/or Sealand

Foods, Inc., are joint and/or severally liable to plaintiffs and/or liable over to Navistar by way of

contribution for any sums of money for which Navistar is found liable to the plaintiffs above its

assigned percentage of fault and/or responsibility or as otherwise provided by the statutory,

common or other applicable law of the Commonwealth of Pennsylvania.

                              DENIAL OF ALL CROSSCLAIMS

       Navistar denies any crossclaims that might be asserted against it in this lawsuit by any of

the other defendants for contribution, indemnity or otherwise.

                                        JURY DEMAND

       Defendant, Navistar, Inc., hereby demands a trial by jury as to all issues.
        Case 3:18-cv-00123-KRG Document 79 Filed 03/03/20 Page 10 of 10




                                      Respectfully submitted,

                                      GOLDBERG SEGALLA


                                      BY: /s Robert J. Hafner
                                            Robert J. Hafner (PA44105)
                                            1700 Market Street, Suite 1418
                                            Philadelphia, PA 19103
                                            TEL: (609) 986-1377
                                            FAX: (609) 986-1301
                                            Email: rhafner@goldbergsegalla.com

                                              Attorney for defendant, Navistar, Inc.


Dated: March 3, 2020



                                 CERTIFICATE OF SERVICE


       I hereby certify that on the 3rd day of March, 2020, a copy of the foregoing Answer to

Amended Complaint of Defendant, Navistar Inc., with Defenses and Crosslcaims was filed

electronically this day and is available for viewing from the Court’s ECF system. Notice of the

filing will be sent to all counsel of record via the Court’s ECF system.



                                                     /s Robert J. Hafner
                                                     Robert J. Hafner (PA44105)
                                                     1700 Market Street, Suite 1418
                                                     Philadelphia, PA 19103
                                                     TEL: (609) 986-1377
                                                     FAX: (609) 986-1301
                                                     Email: rhafner@goldbergsegalla.com

                                                     Attorney for defendant, Navistar, Inc.
